Opinion by

Greene, J.
Assumpsit on a promisory note. Plea, non-assumpsit, and want of consideration. Judgment for the plaintiff
So far as the record discloses the proceedings at law we can see no error in them. Put it is alleged that a bill of discovery was fled by the defendant to enable him to secure evidence in support of his plea of no consideration; that, the court dismissed this bill and thereby committed error. A bill of discovery could only be entertained on the chancery side of the court; consequently, a decision upon the bill could bo adjusted by appeal to this conrt, but could not bo brought by writ of error and corrected as a proceeding at law. Constitution, Art. (3. § 3; McPoland v. Fitzpatrick, 1 G. Greene, 543.
As no error is affirmatively shown by the record in this case, the judgment below must be affirmed.
Judgment affirmed.